Each bill of exception complaining of the introduction of the affidavit and the search warrant itself, specifically states that the objection was to the introduction of said documents "Before the court." As far as we know when objections are made to the introduction of evidence of what may have been found by officers upon a search of the premises of another, the record should reflect some showing made to the trial court from which he may determine whether the objections be supported or should be overruled, and we know of no way by which this showing may be satisfactorily made except by submitting for the court's inspection the instruments themselves. No case holds that it is erroneous for such instruments to be placed before the court, and bills of exception complaining of any improper use of these documents would have to go further and show more than that they were put "before the court." This, of course, means "Before the judge." We can not accept or act upon suggestions in motions or briefs first filed in this court asserting that things appearing in the record as made by the proper officials of the trial court, — are incorrect. Ordinarily we are bound by the record made in the trial court and reflected by the transcript and statement of facts. Attack, if at all, upon these must be made in some regular and legal way. We find nothing of that kind in this record.
The motion for rehearing will be overruled.
Overruled.